UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SYDNEY HART,

Plaintiff,

— against —

SUFFOLK COUNTY, MICHAEL ALFANO, .

JAMES McQUADE, KELLIE BURGHARDT,
MAXWELL EDWARDS, TIMOTHY CABLE,
JAMIE RICE, and KENNETH KOPCZYNSKI,

Defendants.

Index No. 17-CV-5067 (JS) (SIL)

STIPULATION OF (PARTIAL)
VOLUNTARY DISCONTINUANCE

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Sydney Hart

and Defendants Michael Alfano and James McQuade, through their undersigned counsel,

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, that this action be and

hereby is voluntarily and finally dismissed with prejudice, without costs or attorneys’ fees to any

party. This stipulation does not apply to the remaining Defendants.

Dated: a 2021

By:

 

Arlene Zwilling

Suffolk County Ajtorney’s Office
100 Veterans Memorial Highway
Hauppauge, New York 11788

T:(63 1) 853-4049

arlene. zwilling@suffolkcountyny. gov

 

David B. Shanies

David B. Shanies Law Office
411 Lafayette Street, Suite 600
New York, New York 10003
T:(212) 951-1710
david@shanieslaw.com

 
